Case 1:20-cv-01195-CMA-MEH Document 24 Filed 06/08/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-01195-CMA-MEH

  QUINTON HOLDINGS, LLC,

         Plaintiff,
  v.

  AXYS GOLF LLC, et al.,

         Defendants.



   UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
               RESPOND TO FIRST AMENDED COMPLAINT



         Defendants Axys Golf LLC and Eric Kaplan (together, the “Axys Defendants”)

  hereby move for a 30-day extension to their deadline to answer or otherwise respond to

  the First Amended Complaint (the “FAC”) filed by Plaintiff Quinton Holdings, LLC. This is

  the first extension. Pursuant to D.C. Colo. LCivR 7.1(a), undersigned counsel has

  conferred with counsel for Plaintiff and Plaintiff does not oppose this motion.

         Plaintiff filed its FAC on May 26, 2020 (Dkt. No. 10) and submitted the redline

  required by D.C. Colo. LCivR 15.1(a) on May 27, 2020 (Dkt. No. 12). On June 1, 2020,

  Plaintiff filed a Motion for Temporary Restraining Order and Preliminary Injunction (the

  “Motion”). (Dkt. No. 13.) On June 2, 2020, the Axys Defendants filed their Opposition to

  Plaintiff’s Motion (Dkt. No. 19). On June 8, 2020, the Court set a June 15, 2020 hearing

  on Plaintiff’s Motion. (Dkt. No. 21). Later in the day, Plaintiff filed an unopposed motion
Case 1:20-cv-01195-CMA-MEH Document 24 Filed 06/08/20 USDC Colorado Page 2 of 4




  requesting that the Court reschedule the June 15 hearing to the week of June 22, 2020.

  (Dkt. No. 23).

         Pursuant to Rules 12 and 15 of the Federal Rules of Civil Procedure, the Axys

  Defendants’ deadline to answer or otherwise respond is June 9, 2020.             The Axys

  Defendants request a 30-day extension of this deadline for good cause. Preparing for

  the hearing on Plaintiff’s Motion requires significant time, attention, and resources, which

  impacts the Axys Defendants’ ability to prepare their answer or assert defenses to the

  claims.

         Accordingly, the Axys Defendants request that their deadline to answer or

  otherwise respond to the FAC be extended up to and including July 9, 2020.




                                               2
Case 1:20-cv-01195-CMA-MEH Document 24 Filed 06/08/20 USDC Colorado Page 3 of 4




  DATED: June 8, 2020                     Respectfully submitted,

                                          By: /s/ Carolyn Juarez

                                          Carolyn Juarez
                                          Neugeboren O’Dowd PC
                                          1227 Spruce St., Ste. 200
                                          Boulder, CO 80302
                                          T: (720) 536-4904
                                          F: (720) 536-4910
                                          carolyn@nodiplaw.com

                                          Eleanor M. Lackman
                                          (Admission Pending)
                                          Mitchell Silberberg & Knupp LLP
                                          437 Madison Ave., 25th Floor
                                          New York, NY 10022
                                          T: (212) 878-4890
                                          eml@msk.com

                                          ATTORNEYS FOR DEFENDANTS
                                          AXYS GOLF LLC AND ERIC KAPLAN




                                      3
Case 1:20-cv-01195-CMA-MEH Document 24 Filed 06/08/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via

  electronic mail to all Parties listed on the Service List on this 8th day of June, 2020.



                                                           /s/ Carolyn Juarez




                                                4
